EXHIBIT 99 HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION FOURTH QUARTER 2012 TABLE OF CONTENTS 4Q 2012 Supplemental Reports Page 1. Earnings Release 1-8 2. Owned Community Results, Quarterly and Year-to-Date 9-12 3. Physical Occupancy Comparison by Region 13 4. Net Operating Results 14 5. New Lease and Renewal Lease Rents vs. Expiring Lease Rents 15 6. Resident Statistics 16 7. Net Operating Income Detail and Seasonality Factor for NAV Calculation 17 8. Operating Expense Detail 18 9. Discontinued Operations 19 Summary of Recent Acquisitions 20 Summary of Recent Sales 21 Breakdown of Owned Units by Region 22 Debt Summary Schedule 23-25 Recurring Capital Expenditure and Adjusted NOI Summary 26-28 Development Communities 29 2013 Earnings Guidance 30-31 Home Properties Reports Fourth Quarter and Full Year 2012 Results FFO Per Share Exceeds Wall Street's Mean Estimate by 4 Cents ROCHESTER, N.Y., February 7, 2013 – Home Properties, Inc. (NYSE: HME) today released financial results for the fourth quarter ended December 31, 2012.All results are reported on a dilutedbasis. “Home Properties’ earnings growth in 2012 was the highest in the Company’s history, despite the weak macroeconomic environment,” said Edward J. Pettinella, Home Properties President and CEO. “Apartment sector fundamentals, results from property operations, and the acquisition environment were strong – all contributing factors to our outperformance in 2012.” Earnings per share ("EPS") for the quarter ended December 31, 2012 was $1.34, compared to $0.29 for the quarter ended December 31, 2011.The $1.05 increase in EPS is primarily attributable to a $60.9 million gain on disposition of property combined with an $8.6 million increase in income from continuing operations.EPS for the year ended December 31, 2012 was $2.69, compared to $0.89 for the year ended December 31, 2011.The $1.80 increase in EPS is primarily attributable to an $80.5 million gain on disposition of property combined with a $37.2 million increase in income from continuing operations.Increased income from continuing operations is attributed to the results of both properties owned throughout 2011 and 2012 (the “Core” properties) and those acquired, developed or redeveloped subsequent to January 1, 2011 (the “Non-Core” properties). For the quarter ended December 31, 2012, Funds From Operations ("FFO") was $68.3 million, or $1.09 per share, compared to $55.6 million, or $0.93 per share, for the quarter ended December 31 2011, which equates to a 17.1% increase on a per-share basis.Operating FFO per share for the 2012 fourth quarter, which excludes acquisition costs, also was $1.09.Fourth quarter 2012 FFO per share was $0.05 above the midpoint of the guidance range provided by management and $0.04 above the analysts' mean estimate, as reported by Thomson.FFO per share for the year ended December 31, 2012 was $4.13, compared to $3.54 in the year-ago period, a 16.6% increase.Operating FFO per share for 2012 was $4.17, a 15.9% increase from Operating FFO per share of $3.60 in 2011 and a record high for annual growth since the Company went public in 1994.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Fourth Quarter Operating Results For the fourth quarter of 2012, same-property comparisons (for 107 Core properties containing 36,214 apartment units owned since January 1, 2011) reflected an increase in rental income of 4.0% and a 4.3% increase in total revenues compared to the same quarter a year ago.Netoperating income (“NOI”) increased by 6.4% from the fourth quarter of 2011.Property level operating expenses increased by 0.7% compared to the prior year quarter, primarily due to Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page 2 of 8 increases in water & sewer, personnel costs and property insurance, which were partially offset by decreases in repairs and maintenance and real estate taxes. Average physical occupancy for the Core properties was 95.5% during the fourth quarter of 2012, up from 95.2% during the fourth quarter 2011. Average monthly rental rates of $1,257 in the 2012 fourth quarter represent a 3.6% increase compared to the year-ago period. On a sequential basis, compared to the 2012 third quarter results for Core properties, rental income (excluding utility recovery) was up 0.7% in the fourth quarter of 2012, total revenues increased 1.3%, expenses were up 2.2% and NOI increased 0.9%.Average physical occupancy remained unchanged at 95.5% quarter over quarter. Physical occupancy for the 6,421 Non-Core apartment units averaged 91.2% during the fourth quarter of 2012, at average monthly rents of $1,384. On October 29, 2012, Hurricane Sandy hit the Mid-Atlantic and Northeast regions of the UnitedStates causing wide-spread flooding and wind damage.Numerous communities owned by the Company were directly affected by this storm.The most severe damage occurred at properties in New Jersey and on Long Island.Property losses, estimated to be $2.2 million, are covered under various property and flood insurance policies.The Company’s estimated net expense included in the fourth quarter results, after insurance reimbursement, is less than $0.1million. Full Year Operating Results For the year ended December 31, 2012, same-property comparisons for the Core properties reflected an increase in total revenues of 4.5% and a decrease in total expense of 1.1% resulting in an 8.1% increase in NOI compared to 2011.Property level operating expenses in 2012 decreased, primarily due to lower electricity, natural gas heating costs, repairs & maintenance, personnel and snow removal costs.These decreases were partially offset by increases in property insurance and real estate taxes. Average physical occupancy for the Core properties was 95.6% during 2012, up from 95.5% a year ago, with average monthly rental rates of $1,239, an increase of 4.2% over the prior year period. Acquisitions/Dispositions There were no acquisitions of apartment communities in the fourth quarter of 2012. During 2012, the Company acquired three communities with a total of 2,018 units for a combined purchase price of $298.2 million. During the fourth quarter of 2012, the Company completed four separate sale transactions, totaling 1,172 units, for $118.5 million, producing approximately $82.7 million in net proceeds after closing costs. A gain on sale of approximately $60.9 million was recorded in the fourth quarter related to these sales. The four apartment communities sold were located in the Philadelphia and Baltimore regions.During 2012, the Company closed on six separate sale transactions, with a total of 1,596 units, for a total of $159.6 million. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page3 of 8 Capital Markets Activities As of December 31, 2012, the Company’s ratio of debt-to-total market capitalization was 42.2% (based on a December 31, 2012 stock price of $61.31 used to determine equity value), with $162.5million outstanding on its $275 million revolving credit facility and $21.1 million of unrestricted cash on hand.Total debt of $2.8 billion was outstanding, at interest rates averaging 4.5% and with staggered maturities averaging five years.Approximately 87% of total indebtedness was at fixed rates.Interest coverage for the quarter was 3.1 times and the fixed charge ratio was 3.0 times.For the full year, interest coverage was 3.0 times and the fixed charge ratio was 2.9 times. During the fourth quarter, the Company did not issue any new shares through its At-The-Market (ATM) equity offering program. Year to date, the Company issued 2,366,717 shares at an average price of $62.47 generating gross proceeds of $147.8 million and net proceeds of $144.8million. There are approximately 2.4 million common shares remaining under this program. During the fourth quarter, the Company repaid a $100 million unsecured bank demand loan from property disposition proceeds. Outlook For 2013, the Company expects FFO between $4.28 and $4.44 per share, which will produce FFO per share growth of 3.8% to 7.6% when compared to 2012 results.“FFO growth in 2013 is muted by the timing effect of property dispositions, which are expected to occur earlier in the year than acquisitions,” said David P. Gardner, Executive Vice President and Chief Financial Officer.“Sale proceeds will be used to reduce short-term, low-interest rate debt without the offsetting benefit of reinvestment in properties until later in the year.” The guidance range on FFO per share results for the first quarter of 2013 is $1.01 to $1.05.This guidance range reflects management’s current assessment of economic and market conditions. The assumptions for the 2013 projections are included with the published supplemental information. Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, sales, geographic market breakdown, debt and new development.The supplemental information is available via the Company's website through the "Investors" section or e-mail upon request. Fourth Quarter 2012 Earnings Conference Call and Webcast The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AMET to review and comment on the information reported in this release.The webcast, which includes audio and a slide presentation, will be available, live at 11:00 AM and archived by 1:00 PM, through the "Investors" section home page of the website www.homeproperties.com.For live audio-only participation, please dial 800-913-1647 (International 212-231-2900). Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page 4 of 8 First Quarter 2013 Earnings Release and Conference Call The Company’s first quarter 2013 financial results are scheduled to be released after the stock market closes on Thursday, May 2, 2013.A conference call, which will be simultaneously webcast, is scheduled for Friday, May 3, 2013 at 11:00AM ET and will be accessible following the instructions above for the current quarter's conference call. First Quarter 2013 Conference/Event Schedule Home Properties’ President and CEO, Edward J. Pettinella, is scheduled to participate in the Wells Fargo Securities’ 16th Annual Real Estate Securities Conference in New York City on February 26 and 27, 2013, and in Barclays Select Series: 2013 Housing Symposium in NewYork City on February 27, 2013.In addition, he will participate in a roundtable presentation and question and answer session during Citi’s 18th Annual Global Property CEO Conference in Hollywood, Florida to be held from March 3-6, 2013.Any presentation and related materials will be available in the “Investors” section of www.homeproperties.com. This release contains forward-looking statements. Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved.Factors that may cause actual results to differ include general economic and local real estate conditions, weather and other conditions that might affect operating expenses, the timely completion of repositioning and new development activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. Home Properties is a publicly traded multifamily real estate investment trust (REIT) that owns, operates, develops, acquires and rehabilitates apartment communities primarily in selected Northeast and Mid-Atlantic markets. An S&P 400 Company, Home Properties owns and operates 121 communities containing 42,635 apartment units.For more information, visit HomeProperties’ website at www.homeproperties.com. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page5 of 8 HOME PROPERTIES, INC. SUMMARY OF OCCUPANCY AND PROPERTY OPERATING RESULTS Avg. Physical Fourth Quarter Results: Occupancy(a) 4Q 2012 4Q 2012 vs. 4Q 2011 % Growth Average Monthly Base Rent/ Rental Total Total 4Q 2012 4Q 2011 Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % Non-Core Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA Avg. Physical Year-To-Date Results: Occupancy(a) YTD 2012 YTD 2012 vs. YTD 2011 % Growth Average Monthly Base YTD YTD Rent / Rental Total Total Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % % %) % Non-Core Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA (a) Average physical occupancy is defined as total possible rental income, net of vacancy expense, as a percentage of total possible rental income. Total possible rental income is determined by valuing occupied units at contract rates and vacant units at market rents. (b) Core Properties consist of 107 properties with 36,214 apartment units owned throughout 2011 and2012. (c) Non-Core Properties consist of 14 properties with 6,421 apartment units acquired, developed, or redeveloped subsequent to January1, 2011, such that full year comparable operating results are not available. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page6 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Year Ended December 31 December 31 Rental income $ Property other income Other income 60 Total revenues Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses 15 Total expenses Income from continuing operations Discontinued operations Income (loss) from discontinued operations ) Gain on disposition of property - - Discontinued operations Net income Net income attributable to noncontrolling interest ) Net income attributable to common stockholders $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income available to common stockholders $ Real property depreciation and amortization Noncontrolling interest Gain on disposition of property ) - ) - FFO - basic and diluted, as defined by NAREIT Loss from early extinguishment of debt in connection with sale of real estate - - FFO - basic and diluted (1) $ Pursuant to the updated guidance for Funds From Operations provided by the Board of Governors of the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, impairment write-downs of depreciable real estate, noncontrolling interest and extraordinary items plus depreciation from real property.The Company added back debt extinguishment costs which were incurred as a result of repaying property specific debt triggered upon sale as a gain or loss on sale of the property.Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition.The Company believes all adjustments not specifically provided for are consistent with the definition.Other similarly titled measures may not be calculated in the same manner. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page 7 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Year Ended December31 December 31 FFO – basic and diluted $ FFO – basic and diluted $ Acquisition costs of closed deals included in other expenses 15 Operating FFO (2) $ FFO – basic and diluted $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense - - AFFO (3) $ Operating FFO $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense - - Operating AFFO (2) (3) $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ Net income – diluted $ FFO – basic $ FFO – diluted $ Operating FFO (2) $ AFFO (3) $ Operating AFFO (2) (3) $ Common Dividend paid $ Operating FFO is defined as FFO adjusted for the addback of acquisition costs on closed deals. Adjusted Funds From Operations ("AFFO") is defined as FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $848 and $800 per apartment unit in 2012 and 2011, respectively.Non-cash interest expense of the exchangeable senior notes in accordance with ASC 470-20 (formerly APB14-1) has been added back for 2011.The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock.Diluted includes additional common stock equivalents. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2012 Results For Immediate Release:February 7, 2013 Page8 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) December 31, 2012 December 31, 2011 Land $ $ Construction in progress Buildings, improvements and equipment Accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable Prepaid expenses Deferred charges Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured notes payable Unsecured line of credit Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For further information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Charis W. Warshof, Vice President, Investor Relations, (585) 295-4237 ### Table of Contents Owned Community Results Fourth Quarter 2012 4Q '12 versus 4Q '11 % Growth # of Date 4Q '12 4Q '12 4Q '11 Rental Total Total Total 4Q '12 Region Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI (2) Baltimore Annapolis Roads 6/17/2010 $ % Bonnie Ridge 7/1/1999 $ % Canterbury 7/15/1999 $ % %) % Charleston Place 9/30/2010 $ % Country Village 4/30/1998 $ % %) Dunfield 11/1/2007 $ % Fox Hall 3/28/2007 $ % Gateway Village 7/15/1999 $ % Heritage Woods 10/4/2006 $ % % %) %) % %) Howard Crossing 6/28/2012 $ % n/a n/a n/a n/a n/a Middlebrooke 4/1/2010 $ % Mill Towne Village 5/31/2001 $ % Morningside Heights 4/30/1998 $ % Owings Run 7/15/1999 $ % Ridgeview at Wakefield Valley 1/13/2005 $ % %) Saddle Brooke 10/29/2008 $ % Selford 7/15/1999 $ % %) % The Apts at Cambridge Court 8/23/2011 $ % The Coves at Chesapeake 11/20/2006 $ % The Greens at Columbia 7/29/2010 $ % Top Field 10/4/2006 $ % Village Square 7/15/1999 $ % %) Westbrooke 4/1/2010 $ % Total Baltimore $ % Boston Gardencrest 6/28/2002 $ % %) % Highland House 5/31/2006 $ % Liberty Commons 8/30/2006 $ % % % %) % %) Liberty Place 6/6/2006 $ % Redbank Village 7/8/1998 $ % Stone Ends 2/12/2003 $ % The Commons at Haynes Farm 7/15/2011 $ % %) % The Heights at Marlborough 9/7/2006 $ % The Meadows at Marlborough 9/7/2006 $ % The Townhomes of Beverly 2/15/2007 $ % The Village at Marshfield 3/17/2004 $ % %) % Westwoods 35 4/30/2007 $ % Total Boston $ % Chicago Blackhawk 10/20/2000 $ % % % %) %) % Courtyards Village 8/29/2001 $ % Cypress Place 12/27/2000 $ % Lakeview Townhomes 10/18/2010 $ % %) % The Colony 9/1/1999 $ % %) % The Gates of Deer Grove 12/15/2011 $ % n/a n/a n/a n/a n/a The New Colonies 6/23/1998 $ % %) Total Chicago $ % %) % % Florida The Hamptons 7/7/2004 $ % %) % Vinings at Hampton Village 7/7/2004 $ % %) % Total Florida $ % %) % % Long Island, NY Bayview / Colonial 11/1/2000 $ % %) % Cambridge Village 82 3/1/2002 $ % %) % Crescent Club 9/30/2010 $ % %) % Devonshire Hills 7/16/2001 $ % Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % %) % Holiday Square 5/31/2002 $ % Lake Grove 2/3/1997 $ % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % South Bay Manor 61 9/11/2000 $ % %) Southern Meadows 6/29/2001 $ % %) % Westwood Village 3/1/2002 $ % %) % Woodmont Village 97 3/1/2002 $ % Yorkshire Village 40 3/1/2002 $ % %) % Total Long Island $ % %) % % Page 9 Table of Contents Owned Community Results Fourth Quarter 2012 4Q '12 versus 4Q '11 % Growth # of Date 4Q '12 4Q '12 4Q '11 Rental Total Total Total 4Q '12 Region Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI (2) New Jersey Barrington Gardens 3/1/2005 $ % %) % Chatham Hill 1/30/2004 $ % %) % East Hill Gardens 33 7/8/1998 $ % Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/8/1998 $ % Northwood 1/30/2004 $ % %) Oak Manor 77 7/8/1998 $ % Pleasant View 7/8/1998 $ % %) % Pleasure Bay 7/8/1998 $ % Royal Gardens 5/28/1997 $ % Wayne Village 7/8/1998 $ % %) Windsor Realty 67 7/8/1998 $ % %) % Total New Jersey $ % %) % % Philadelphia Castle Club 3/15/2000 $ % % % %) % %) Glen Manor 9/23/1997 $ % % % %) %) % Golf Club 3/15/2000 $ % Hill Brook Place 7/28/1999 $ % %) % Home Properties of Bryn Mawr 3/15/2000 $ % Home Properties of Devon 3/15/2000 $ % New Orleans Park 7/28/1999 $ % Racquet Club East 7/7/1998 $ % Racquet Club South 5/27/1999 $ % %) % Ridley Brook 7/28/1999 $ % Sherry Lake 7/23/1998 $ % The Brooke at Peachtree Village 8/15/2005 $ % The Landings 11/22/1996 $ % Trexler Park 3/15/2000 $ % Trexler Park West 8/15/2008 $ % %) % Waterview 7/14/2011 $ % %) % William Henry 3/15/2000 $ % %) % Total Philadelphia $ % Washington, D.C. 1200 East West 5/11/2010 $ % %) Arbor Park of Alexandria Redevelopment $ % Braddock Lee 3/13/1998 $ % Cider Mill 9/27/2002 $ % %) % Cinnamon Run 12/28/2005 $ % Courts at Huntington Station Lease Up $ % % %) % % % East Meadow 8/1/2000 $ % %) Elmwood Terrace 6/30/2000 $ % Falkland Chase 9/10/2003 $ % %) % Hunters Glen 4/19/2011 $ % %) % Mount Vernon Square 12/27/2006 $ % Newport Village 10/17/2011 $ % n/a n/a n/a n/a n/a Park Shirlington 3/13/1998 $ % %) % Peppertree Farm 12/28/2005 $ % Seminary Hill 7/1/1999 $ % Seminary Towers 7/1/1999 $ % Somerset Park 10/11/2011 $ % n/a n/a n/a n/a n/a Tamarron 7/15/1999 $ % %) % The Apts at Cobblestone Square Lease Up $ % n/a n/a n/a n/a n/a The Apts at Wellington Trace 3/2/2004 $ % The Courts at Dulles 11/30/2011 $ % n/a n/a n/a n/a n/a The Courts at Fair Oaks 9/30/2010 $ % The Manor - MD 8/31/2001 $ % %) % The Manor - VA 2/19/1999 $ % The Manor East 5/11/2012 $ % n/a n/a n/a n/a n/a The Sycamores 12/16/2002 $ % %) Village at Potomac Falls 8/5/2010 $ % Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % %) Westchester West 12/30/2008 $ % %) % Woodleaf 3/19/2004 $ % %) % Woodway at Trinity Centre 5/17/2012 $ % n/a n/a n/a n/a n/a Total Washington, D.C. $ % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Represents the percentage of the total NOI for the Company attributed to each region, including Core and Non-Core Properties. Page 10 Table of Contents Owned Community Results December YTD YTD '12 versus YTD '11 % Growth # of Date YTD '12 YTD '12 YTD '11 Rental Total Total Total YTD '12 Region Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI (2) Baltimore Annapolis Roads 6/17/2010 $ % %) % Bonnie Ridge 7/1/1999 $ % %) % Canterbury 7/15/1999 $ % %) % Charleston Place 9/30/2010 $ % %) % Country Village 4/30/1998 $ % %) % Dunfield 11/1/2007 $ % Fox Hall 3/28/2007 $ % %) % Gateway Village 7/15/1999 $ % %) % Heritage Woods 10/4/2006 $ % %) % Howard Crossing 6/28/2012 $ % n/a n/a n/a n/a n/a Middlebrooke 4/1/2010 $ % %) % Mill Towne Village 5/31/2001 $ % Morningside Heights 4/30/1998 $ % Owings Run 7/15/1999 $ % %) % Ridgeview at Wakefield Valley 1/13/2005 $ % Saddle Brooke 10/29/2008 $ % %) % Selford 7/15/1999 $ % %) % The Apts at Cambridge Court 8/23/2011 $ % n/a n/a n/a n/a n/a The Coves at Chesapeake 11/20/2006 $ % %) % The Greens at Columbia 7/29/2010 $ % Top Field 10/4/2006 $ % %) % Village Square 7/15/1999 $ % Westbrooke 4/1/2010 $ % %) % Total Baltimore $ % %) % % Boston Gardencrest 6/28/2002 $ % %) % Highland House 5/31/2006 $ % %) % Liberty Commons 8/30/2006 $ % Liberty Place 6/6/2006 $ % Redbank Village 7/8/1998 $ % Stone Ends 2/12/2003 $ % The Commons at Haynes Farm 7/15/2011 $ % n/a n/a n/a n/a n/a The Heights at Marlborough 9/7/2006 $ % The Meadows at Marlborough 9/7/2006 $ % The Townhomes of Beverly 2/15/2007 $ % %) % The Village at Marshfield 3/17/2004 $ % Westwoods 35 4/30/2007 $ % %) % Total Boston $ % %) % % Chicago Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 $ % Cypress Place 12/27/2000 $ % %) % Lakeview Townhomes 10/18/2010 $ % The Colony 9/1/1999 $ % %) % The Gates of Deer Grove 12/15/2011 $ % n/a n/a n/a n/a n/a The New Colonies 6/23/1998 $ % Total Chicago $ % %) % % Florida The Hamptons 7/7/2004 $ % %) % Vinings at Hampton Village 7/7/2004 $ % %) % Total Florida $ % %) % % Long Island, NY Bayview / Colonial 11/1/2000 $ % %) % Cambridge Village 82 3/1/2002 $ % %) % Crescent Club 9/30/2010 $ % %) % Devonshire Hills 7/16/2001 $ % Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % Holiday Square 5/31/2002 $ % Lake Grove 2/3/1997 $ % %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % %) South Bay Manor 61 9/11/2000 $ % %) Southern Meadows 6/29/2001 $ % %) % Westwood Village 3/1/2002 $ % Woodmont Village 97 3/1/2002 $ % Yorkshire Village 40 3/1/2002 $ % %) % Total Long Island $ % %) % % Page 11 Table of Contents Owned Community Results December YTD YTD '12 versus YTD '11 % Growth # of Date YTD '12 YTD '12 YTD '11 Rental Total Total Total YTD '12 Region Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI (2) New Jersey Barrington Gardens 3/1/2005 $ % Chatham Hill 1/30/2004 $ % %) % East Hill Gardens 33 7/8/1998 $ % Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/8/1998 $ % %) % Northwood 1/30/2004 $ % Oak Manor 77 7/8/1998 $ % Pleasant View 7/8/1998 $ % %) % Pleasure Bay 7/8/1998 $ % %) % Royal Gardens 5/28/1997 $ % %) % Wayne Village 7/8/1998 $ % %) % Windsor Realty 67 7/8/1998 $ % %) % Total New Jersey $ % %) % % Philadelphia Castle Club 3/15/2000 $ % Glen Manor 9/23/1997 $ % % % %) %) % Golf Club 3/15/2000 $ % %) % Hill Brook Place 7/28/1999 $ % %) % Home Properties of Bryn Mawr 3/15/2000 $ % %) % Home Properties of Devon 3/15/2000 $ % %) % New Orleans Park 7/28/1999 $ % %) % Racquet Club East 7/7/1998 $ % %) % Racquet Club South 5/27/1999 $ % %) % Ridley Brook 7/28/1999 $ % %) % Sherry Lake 7/23/1998 $ % %) % The Brooke at Peachtree Village 8/15/2005 $ % %) % The Landings 11/22/1996 $ % Trexler Park 3/15/2000 $ % %) % Trexler Park West 8/15/2008 $ % Waterview 7/14/2011 $ % n/a n/a n/a n/a n/a William Henry 3/15/2000 $ % %) % Total Philadelphia $ % %) % % Washington, D.C. 1200 East West 5/11/2010 $ % Arbor Park of Alexandria Redevelopment $ % %) % Braddock Lee 3/13/1998 $ % Cider Mill 9/27/2002 $ % Cinnamon Run 12/28/2005 $ % Courts at Huntington Station Lease Up $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % Elmwood Terrace 6/30/2000 $ % %) % Falkland Chase 9/10/2003 $ % Hunters Glen 4/19/2011 $ % n/a n/a n/a n/a n/a Mount Vernon Square 12/27/2006 $ % Newport Village 10/17/2011 $ % n/a n/a n/a n/a n/a Park Shirlington 3/13/1998 $ % Peppertree Farm 12/28/2005 $ % Seminary Hill 7/1/1999 $ % Seminary Towers 7/1/1999 $ % Somerset Park 10/11/2011 $ % n/a n/a n/a n/a n/a Tamarron 7/15/1999 $ % %) % The Apts at Cobblestone Square Lease Up $ % n/a n/a n/a n/a n/a The Apts at Wellington Trace 3/2/2004 $ % The Courts at Dulles 11/30/2011 $ % n/a n/a n/a n/a n/a The Courts at Fair Oaks 9/30/2010 $ % The Manor - MD 8/31/2001 $ % %) % The Manor - VA 2/19/1999 $ % %) % The Manor East 5/11/2012 $ % n/a n/a n/a n/a n/a The Sycamores 12/16/2002 $ % Village at Potomac Falls 8/5/2010 $ % Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % Westchester West 12/30/2008 $ % Woodleaf 3/19/2004 $ % %) % Woodway at Trinity Centre 5/17/2012 $ % n/a n/a n/a n/a n/a Total Washington, D.C. $ % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % %) % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Represents the percentage of the total NOI for the Company attributed to each region, including Core and Non-Core Properties. Page 12 Table of Contents Physical Occupancy Comparison By Region - Core Properties Sequential Comparison Fourth Quarter 2012 vs. Third Quarter 2012 Region % Units 4Q '12 3Q '12 Variance Washington, D.C. % % % %) Baltimore % % % %) New Jersey, Long Island % Philadelphia % Boston % % % %) Chicago % % % %) Florida % % % %) Total Core % Year over Year Comparison Fourth Quarter 2012 vs. Fourth Quarter 2011 Region % Units 4Q '12 4Q '11 Variance Washington, D.C. % Baltimore % New Jersey, Long Island % Philadelphia % Boston % Chicago % % % %) Florida % % % %) Total Core % December vs. Quarter Comparison Region % Units Dec '12 4Q '12 Variance Washington, D.C. % % % %) Baltimore % New Jersey, Long Island % Philadelphia % Boston % % % %) Chicago % Florida % % % %) Total Core % Page 13 Table of Contents Net Operating Results - Core Properties Sequential Results Fourth Quarter 2012 vs. Third Quarter 2012 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % % % %) % Baltimore % New Jersey, Long Island % Philadelphia % Boston % %) %) % %) Chicago % %) Florida % %) %) %) % Total Core % Year Over Year Results Fourth Quarter 2012 vs. Fourth Quarter 2011 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % Baltimore % New Jersey, Long Island % % % %) % Philadelphia % Boston % Chicago % % % %) % Florida % % % %) % Total Core % Reflects net change in base rental revenues before utility reimbursements and economic occupancy changes. Page 14 Table of Contents Percentage Change in New Lease and Renewal Lease Rents Compared to Expiring Lease Rents - Core Properties 1Q '11 2Q '11 3Q '11 4Q '11 YTD '11 Region New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % Boston % Chicago % Florida %) % % % %) % %) % %) % New Jersey, Long Island % Philadelphia % Washington, D.C. % Total Core % Spread (1) 1.7% (1.4%) (0.9%) 1.5% (0.2%) 1Q '12 2Q '12 3QQ '12 4Q '12 YTD '12 Region New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % %) % % % Boston % Chicago % %) % % % Florida % New Jersey, Long Island % Philadelphia % %) % % % Washington, D.C. % Total Core % Spread (1) 2.0% (0.3%) 0.6% 3.2% 1.2% Spread is the difference between the percentage change in rents on renewed leases compared to new leases. Page 15 Table of Contents Resident Statistics Top Six Reasons for Moveouts - Owned Communities 4Q 3Q 2Q 1Q 4Q 3Q 2Q 1Q Year Year Year Year '12 '12 '12 '12 '11 '11 '11 '11 '12 '11 '10 '09 Eviction/skip % Employment related % Transfer w/in HME % Home purchase % Location convenience/ apartment size % Rent level % Traffic - Core Turnover - Core Signed Signed Traffic Traffic Leases Leases 4Q '12 YTD '12 4Q '12 YTD '12 vs. vs. vs. vs. 4Q 4Q YTD YTD 4Q '11 YTD '11 4Q '11 YTD '11 '12 '11 '12 '11 Region Baltimore %) % %) % Boston % % % %) % Chicago % %) %) %) % Florida %) %) %) %) % Long Island %) %) % %) % New Jersey %) %) %) %) % Philadelphia % %) % Washington, D.C. %) %) %) % Total Core %) %) %) %) % Bad Debt as % of Rent and Utility Recovery - Core 4Q 4Q YTD YTD '12 '11 '12 '11 % Page 16 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % YTD % 4Q '12 4Q '11 Variance Variance YTD '12 YTD '11 Variance Variance Rent $ $ $ % $ $ $ % Utility recovery % ) %) Rent including recoveries % % Other income % % Total income % % Operating & maintenance ) ) ) %) ) ) % Core Properties NOI $ $ $ % $ $ $ % Physical Occupancy % Weighted Avg Rent per Unit $ $ $
